Case 1:20-cv-00473-CG-N Document 9 Filed 12/14/20 Page 1 of 1          PageID #: 46




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

TEMETRA ANTONIO WINSTON,                 )
BOP #17560-003,                          )
                                         )
      Petitioner,                        )
                                         )
vs.                                      )   CIVIL ACTION NO. 20-0473-CG-N
                                         )
WARDEN, FCI MEMPHIS,                     )
MEMPHIS, TENNESSEE,                      )
                                         )
      Respondent.                        )

                                  JUDGMENT

      In accordance with the Order entered on this date adopting the

recommendations of the Magistrate Judge, it is ADJUDGED and DECREED that

JUDGMENT is entered in favor of the Respondent and against Petitioner Temetra

Antonio Winston, such that this action under 28 U.S.C. § 2241 is DISMISSED

without prejudice.

      DONE and ORDERED this the 14th day of December, 2020.

                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
